DETAILED ACTION
	Claims 29 and 30 are rejoined.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 31 is newly added. Claims 23 and 24 are cancelled. Claims 16, 25 and 29 are amended. Claims 16-22 and 25-31 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 11/18/2020 are overcome.

Election/Restrictions
Claims 16-28 and 31 are allowable. The restriction requirement between the electrically operated smoking device, as set forth in the Office action mailed on 3/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/3/2020 is withdrawn. Claims 29 and 30, directed to a smoking system, are no longer withdrawn from further consideration because they require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-22 and 25-31 are allowed. The following is an examiner’s statement of reasons for allowance:
Fernando (US 8,689,804) teaches a smoking article having encoded identification information that is used with an electrically heated smoking system (column 1, lines 65-67). The smoking article is received within a cavity having a detector capable of detecting the presence of the article based the identification information (column 4, lines 45-55). The identification information is in the form of a series of circular lines on the smoking article (column 10, lines 4-18). The detector has a light emitter and a light sensor or plural light sensors (column 7, lines 36-43) that detect lines on the cigarette as it is inserted into the cavity and measure the speed at which the lines pass (column 10, lines 57-67, column 11, lines 1-7) and determine whether an article is usable with the system (column 9, lines 62-67).
Optics (already of record) teaches that microlenses make miniaturized closeup imaging a reality (page 1, top) and provide high resolution images (page 2, middle) with an array that extends in two directions (page 1, middle). However, it would not have been obvious to one of ordinary skill in the art to arrange the microlenses of Optics at the base of the cavity of Fernando since it would prevent the sensor from detecting lines on the cigarette based on the speed at which they pass the lenses.
Benjamignan (US 10,820,626) teaches an electrically powered hookah apparatus that receives a capsule of combustible material (abstract) with an optical scanner that reads a barcode on the capsule to detect whether the capsule is authentic and is located in the bottom of the housing (column 10, lines 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ERIC YAARY/               Examiner, Art Unit 1747